                                           Case 3:20-cv-00404-JD Document 10 Filed 05/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     U.S. BANK NATIONAL ASSOCIATION,                     Case No. 20-cv-00404-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER ADOPTING REPORT AND
                                                  v.                                         RECOMMENDATION, AND
                                   9
                                                                                             REMANDING CASE
                                  10     JANETH M. ROMERO,
                                                                                             Re: Dkt. No. 5
                                                        Defendant.
                                  11

                                  12          This is an unlawful detainer action filed by plaintiff U.S. National Bank Association
Northern District of California
 United States District Court




                                  13   against defendant Janeth Romero. Romero, representing herself, removed the case from state

                                  14   court. Dkt. No. 1. Magistrate Judge Laurel Beeler filed a report and recommendation concluding

                                  15   that Romero has “not established federal-question or diversity jurisdiction, and remand to state

                                  16   court thus is appropriate.” Dkt. No. 5.

                                  17          Romero filed an objection on the ground that “this matter brings forth a federal question as

                                  18   to whether a statute, that prohibits Defendant from bringing cross claims to protect her property

                                  19   interest, is constitutional.” Dkt. No. 6 at 3. But as Magistrate Judge Beeler determined, “the

                                  20   ‘well-pleaded complaint’ rule requires a federal question to be presented on the face of the

                                  21   plaintiff’s complaint at the time of removal for federal-question jurisdiction to exist. A federal

                                  22   question raised only in response to a complaint does not establish federal-question jurisdiction.”

                                  23   Dkt. No. 5 at 3 (citing Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987); Duncan v. Stuetzle,

                                  24   76 F.3d 1480, 1485 (9th Cir. 1996)).

                                  25          For a case to be within the federal question removal statute, “a right or immunity created

                                  26   by the Constitution or laws of the United States must be an element, and an essential one, of the

                                  27   plaintiff’s cause of action. . . . A genuine and present controversy, . . . must exist with reference

                                  28   thereto . . . , and the controversy must be disclosed upon the face of the complaint, unaided by the
                                           Case 3:20-cv-00404-JD Document 10 Filed 05/11/20 Page 2 of 2




                                   1   answer or by the petition for removal.” Gully v. First Nat. Bank, 299 U.S. 109, 112-13 (1936).

                                   2   These well-established principles support the conclusion that defendant Romero’s objection to the

                                   3   report and recommendation cannot be sustained.

                                   4          Defendant Romero’s objection is consequently overruled, and the Court adopts Magistrate

                                   5   Judge Beeler’s well-reasoned report and recommendation. For the reasons articulated in that

                                   6   report and recommendation as well as in this order, this case is ordered remanded to the Superior

                                   7   Court of California for the County of Alameda.

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 11, 2020

                                  10

                                  11
                                                                                                   JAMES DONATO
                                  12                                                               United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
